Title: From George Washington to James Tilghman, Jr., 26 June 1772
From: Washington, George
To: Tilghman, James Jr.



Sir,
Mount Vernon 26th June 72

If the Gentleman who own’s the Negroe you were offering to sell will take Flour (Superfine) at 16/8 pr ct, or Herrings (I will undertake to say as good as any upon the River) at 15/ pr Barrl in pay I will give £65 for the Fellow; or I will give this Sum in Cash the Money payable in Octobr; before, I could not engage to pay for him in Money; unless I had a better prospect of selling a parcel of Flour which I have by me in the Country than appear’s at present. I remain with very great esteem Yr Most Obedt Servt

G: Washington


P.S. I have a Bow & arrows (just forged out) that will shew your skill a little better than the last, when you have a mind to come down & try them.

